Citation Nr: 1507260	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a lumbar strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a lumbar strain.  The Veteran appealed the denial of service connection in this decision and the matter is now before the Board.  Because of the Veteran's state of residence, however, all development and consideration of the claim since the August 2011 rating decision has been done by the RO in Denver, Colorado, which is the RO that certified his appeal to the Board.

The Veteran requested a Board hearing to be held at the Denver RO, and this hearing was scheduled for August 2014.  However, the Veteran failed to appear for the scheduled hearing without providing cause for doing so, and an August 2014 statement in support of his claim indicated that he wished to proceed with his appeal without a Board hearing.  Therefore, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for additional evidentiary development.

In a November 2010 application for compensation and/or pension, the Veteran alleged that he was treated for his lumbar strain disorder at Fort Lee, Virginia, and Ft. Benning, Georgia.  The record does not contain any service treatment records or service personnel records indicating that the Veteran served or was otherwise stationed at Fort Lee.  In order to properly adjudicate his claim, these records should be associated with his claims file. 

This matter must also be remanded for another VA examination for the lumbar strain claim.  During the examination, the Veteran reported that he had flare-ups and that he had at least one to two bad days in a week.  The examiner found that the Veteran had limited range of motion, and that less movement than normal and weakened movement contributed to his diagnosis of lumbar strain.  However, after noting that an X-ray of the Veteran's back showed a normal lumbosacral spine, the examiner opined that his back condition is less likely as not caused by service, if it is due to scoliosis, which was not confirmed on the X-ray.  

The Board finds the rationale provided in the August 2011 VA examination to be inadequate because it does not address the cause or etiology of the Veteran's current pain and limited range of motion symptoms.  Rather, the examiner concluded that the Veteran's unconfirmed scoliosis was less likely as not caused by service because the examiner could not find any specific trauma during service which could explain his back pain.  Additionally, the Board is remanding this case to ascertain additional service medical records and service personnel records, which might impact an examiner's nexus opinion.  Currently, the August 2011 VA examiner's opinion regarding the etiology of the Veteran's claimed disorder is the only medical opinion of record on the subject, and thus, another VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.  If they show service at Fort Lee, clarify whether there are any outstanding service treatment records that have not been associated with the Veteran's claims file.  

2.  Obtain any updated VA treatment records regarding the Veteran's claimed back disorder, and associate all records received with the electronic claims file.  

3.  Following the above developments, request and schedule the Veteran for a VA examination for his claimed back condition with an appropriate examiner.  After reviewing the entire claims file, the examiner should diagnose the Veteran's spinal and back symptoms, if any are present, and should state whether any diagnosed condition was at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by, aggravated by, or otherwise related to the Veteran's service.  

The examiner should specifically offer an opinion as to whether the Veteran has any current symptoms, whether those symptoms are associated with any diagnosed disorder, and whether those current symptoms are related to the Veteran's service. 

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

4.  After completing all indicated developments, readjudicate the claim to service connection for lumbar strain or other back disorder, if any such disorder is present, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




